Citation Nr: 1030398	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  09-49 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a cervical 
spine injury.

2.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 10 percent for residuals 
of a left nostril injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 
1977 to January 1980.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from March 2008 (granting 
service connection and assigning the initial rating for PTSD and 
denying an increased rating for left nostril injury) and June 
2009 (denying service connection for cervical spine disability) 
rating decisions by the Roanoke VARO.  In May 2010, a Travel 
Board hearing was held before the undersigned; a transcript of 
the hearing is included in the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the 
regulations implementing it apply in the instant case.  While the 
notice provisions of the VCAA appear to be satisfied, the Board 
is of the opinion that further development of the record is 
required to comply with VA's duty to assist the Veteran in the 
development of the facts pertinent to the matters on appeal.  See 
38 C.F.R. § 3.159 (2009).

In his testimony at the Travel Board hearing, the Veteran 
asserted that his PTSD has worsened since his most recent VA 
psychiatric examination in February 2008.  At that examination, 
he was found to have PTSD "to a mild degree".  In May 2010, he 
testified that he has been having depression, hypervigilance, and 
severe anxiety attacks at least twice per week.  He also 
testified that he receives ongoing VA mental health treatment and 
that the medications prescribed for his psychiatric disability 
have recently been increased.  Accordingly, updated VA treatment 
records (which are constructively of record) must be secured, and 
a contemporaneous psychiatric examination to assess the severity 
of the disability is necessary.

Regarding the residuals of a left nostril injury, the Veteran 
testified in May 2010 that he takes over-the-counter sinus 
medication every day, that he experiences symptoms of sinusitis 
and nasal obstruction, and that he has headaches 1 to 2 or 2 to 3 
times per week due to this disability.  Notably, varied distinct 
symptoms of this disability may be separately rated.  Regarding 
the various possible symptoms of the disability, the Board found 
on close review of the record that pertinent findings on January 
2006 VA and September 2007 QTC examinations are at such wide 
variance that (barring interim surgery which resolved all 
problems-which is not reported or a miracle -likewise not 
reported, and not alleged) the reports of those examinations 
cannot be reconciled.  Specifically, on January 2006 VA 
examination of the nose found "100 % left nasal obstruction" 
and "80 % right nasal obstruction", "permanent hypertrophy of 
turbinates due to bacterial rhinitis", and deformity of the nose 
due to "bony enlargement from original injury".  (The blockage 
of nasal passages reported substantially exceeds the criteria for 
the maximum, 10 percent, rating for nasal septum blockage -under 
Code 6502, suggesting that referral for extraschedular considered 
must be considered, and any significant deformity would warrant a 
separate rating for facial disfigurement.)   -In contrast, the 
September 2007 QTC examiner found -without any detail regarding 
blockage of nasal passages or bony enlargement- "normal" nose.  
Consequently, it appears that the September 2007 QTC examination 
may have been inadequate.  

Regarding the claimed cervical spine injury, the Veteran 
testified that he first sought treatment for this disability 
(neck pain) in approximately 1994 or 1995.  The VA treatment 
records included in the claims file date back only to November 
2005, yet there are VA records of cervical spine X-rays taken as 
early as in April 1992.  Consequently, it appears that pertinent 
treatment records (i.e., of the treatment that generated the 
earlier cervical X-ray requests) are outstanding.  Such records 
are necessary for a complete history of the cervical spine 
disability, are constructively of record, and must be secured.  
And if any additional evidence received suggests the claimed 
cervical spine disability might be related to the Veteran's 
service (i.e., if earlier VA treatment records obtained show 
cervical spine complaints, treatment, or diagnosis), a VA 
examination may be necessary.

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for association with 
the claims file copies of the complete 
clinical records (those not already 
associated with the claims file) of all VA 
treatment the Veteran has received from 
January 1992 to the present for the 
disabilities at issue.  He should be asked 
identify all VA facilities where he sought 
treatment for the disabilities, and the 
approximate dates of such treatment.  If 
records of any VA treatment he identifies 
have been retired to storage, they should be 
sought from such storage; and if any records 
cannot be secured because they have been 
irretrievably lost or destroyed, it should be 
so noted for the record, and the Veteran and 
his representative should be so notified.

2.  The RO should then arrange for a 
psychiatric evaluation of the Veteran to 
assess the current severity of his PTSD.  The 
Veteran's claims file (including this remand) 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examination report should include notations 
regarding the presence or absence or each 
symptom listed in the schedular criteria for 
psychiatric ratings in excess of 30 percent 
(the examiner must be provided copies of the 
pertinent criteria), and the examiner should 
comment regarding the impact the PTSD has on 
occupational and everyday activity function.

3.  The RO should arrange for an 
otolaryngologic examination of the Veteran to 
determine the nature and severity of all 
symptoms he has as a residual of his nose 
trauma in service.  The Veteran's claims file 
(to include this remand) must be reviewed by 
the examiner (and the examiner's attention is 
specifically directed to the [conflicting] 
examination reports of the January 2006 QTC 
and September 2007 VA examinations.  The 
examiner must identify all residual 
manifestations of the Veteran's nasal injury 
in service (to include, but not limited to, 
any blockage, nasal/facial deformity, 
sinusitis, and/or headaches) and describe the 
extent/severity of such in detail.  The 
examination report should include a history 
of medications, both prescription and over-
the-counter, taken for all symptoms of this 
disability.  The examiner should reconcile 
(to the extent possible) the reports of the 
two above-cited VA examinations, and should 
explain the rationale for opinions in detail.

4.  If, and only if, any additional evidence 
received pursuant to the request above 
suggests the claimed cervical spine 
disability may be related to the Veteran's 
active duty (and specifically if any VA 
clinical records prior to 2005 show cervical 
spine problems), the RO should arrange for an 
orthopedic examination of the Veteran to 
determine whether there is nexus between a 
current cervical spine disability and the 
Veteran's service.  In such case, the 
Veteran's claims file must be reviewed by the 
examiner in conjunction with the examination, 
and the examiner should opine whether it is 
at least as likely as not (a 50 percent or 
better probability) that any current cervical 
spine disability is related to service.  The 
examiner must explain the rationale for the 
opinion.

5.  The RO should then re-adjudicate the 
claims (to specifically include whether 
referral for consideration of extraschedular 
increase is indicated-i.e., schedular 
criteria are inadequate).  If any remains 
denied, the RO should issue an appropriate 
supplemental SOC and afford the Veteran and 
his representative the opportunity to 
respond.  The case should then be returned to 
the Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

